         Case 1:19-cv-08345-MKV-DCF Document 15 Filed 12/12/19 Page 1 of 8
Page 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 Samantha Siva Kumaran, et al.,

                                    Plaintiffs,               19 Civ. 8345 (LGS)

                 - against –

 Northland Energy Trading, LLC, et al.,

                                    Defendants.

LORNA G. SCHOFIELD, United States District Judge:

        This Civil Case Management Plan is submitted by the parties in accordance with Fed. R.
Civ. P. 26(f)(3).

1.       All parties [consent             / do not consent          ] to conducting all further
         proceedings before a United States Magistrate Judge, including motions and trial. See
         28 U.S.C. § 636(c). The parties are free to withhold consent without adverse substantive
         consequences. [If all parties consent, the remaining paragraphs need not be completed.]

         [Plaintiffs response] – Plaintiffs do consent
         [Defendants response] – Defendants do not consent

2.       The parties [have     X   / have not      ] conferred pursuant to Fed. R. Civ. P. 26(f).

3.       This case is governed by one of the following sets of rules, and the parties’ proposed
         dates in this order have been adjusted accordingly.

         a.     An employment case governed by the Initial Discovery Protocols for Employment
                cases?                        https://nysd.uscourts.gov/hon-lorna-g-schofield.
                [Yes        / No     X ]

         b.     A case governed by Local Civil Rule 83.10, Plan for Certain § 1983 Cases Against
                the     City     of    New       York?            https://nysd.uscourts.gov/rules.
                [Yes          / No    X ]

         c.     A patent case subject to the Local Patent Rules and the Court’s Individual Rules?
                https://nysd.uscourts.gov/rules    and     https://nysd.uscourts.gov/hon-lorna-g-
                schofield
                [Yes           / No     X ]

         d.     A wage and hour case governed by Initial Discovery Protocols for Fair Labor
                Standards     Act?           https://nysd.uscourts.gov/hon-lorna-g-schofield.
                Yes        / No      X ]
         Case 1:19-cv-08345-MKV-DCF Document 15 Filed 12/12/19 Page 2 of 8
Page 2


4.       Alternative Dispute Resolution/Settlement

         a.     Settlement discussions [have         X    / have not         ] taken place.

                 [Plaintiffs Response] Over an exhaustive period from September 2017 until
                 present Plaintiffs have been settlement discussions with Bracewell. This resulted
                 in a final settlement offer on June 5th 2019 which Defendants, which was then
                 rejected. Plaintiffs have offered settlement discussions since June 2017, mediation
                 or other dispute resolution on all claims, which Defendants have not agreed to
                 participate in. Plaintiffs offered settlement negotiations since September 19th 2019
                 but the parties were unable to agree upon forum or terms. Defendants have not
                 provided a settlement offer.

                [Defendants Response] No settlement discussions have taken place since Plaintiffs
                filed the complaint in September 2019. To date, Plaintiffs have refused to provide
                an opening settlement demand, and Defendants are unwilling to initiate a demand
                at this time. Defendants would like to revisit the possibility of settlement
                discussions following service of Plaintiffs’ first amended complaint.

                The parties engaged in some settlement discussions in 2017 and 2018, which
                resulted in Defendants making a comprehensive settlement offer on October 1,
                2018. Plaintiffs did not agree to the offer and all subsequent settlement offers from
                Plaintiffs related only to a different dispute between the parties (issues other than
                those alleged in the Complaint).

         b.     Counsel for the parties have discussed an informal exchange of information in aid
                of early settlement and have agreed to exchange the following:

                 [Plaintiffs Response] Plaintiff will make an early discovery request on or before
                 January 15th 2019 including early request for deposition under Fed. Civ. Rule
                 30 from two employees Lothrop and Bramante

                 [Defendants Response] The parties have not discussed this

         c.     Counsel for the parties have discussed the use of the following alternate dispute
                resolution mechanisms for use in this case: (i) a settlement conference before a
                Magistrate Judge; (ii) participation in the District’s Mediation Program; and (iii)
                retention of a private mediator. Counsel for the parties propose the following
                alternate dispute resolution mechanism for this case:

                [Plaintiffs Response] The parties were not able to reach agreement on any ADR
                procedure. Plaintiff is willing to enter into (i), (ii) and (iii) at any time without
                receiving a settlement demand or offer.

                [Defendants Response] The parties have discussed engaging in settlement
                discussions, including utilizing (i) above, a settlement conference before a
         Case 1:19-cv-08345-MKV-DCF Document 15 Filed 12/12/19 Page 3 of 8
Page 3


                Magistrate Judge. Defendants would like to revisit the possibility of settlement
                discussions following service of Plaintiffs’ first amended complaint.

         d.     Counsel for the parties recommend that the alternate dispute resolution
                mechanism designated in paragraph 4(c) be employed at the following point in
                the case (e.g., within the next 60 days; after the deposition of plaintiff is
                completed (specify date); after the close of fact discovery):

                [Plaintiffs Response] Plaintiff is willing to enter into ADR at any time and
                without the need to exchange settlement demands or offers, or discovery.

                [Defendants Response] Defendants would like to revisit the possibility of
                engaging in settlement discussions following service of the Plaintiffs’ first
                amended complaint.

         e.     The use of any alternative dispute resolution mechanism does not stay or modify
                any date in this Order.

5.       No additional parties may be joined after ________________ without leave of Court.

         [Plaintiffs Response] 30 days following service by Defendants of their final amended
         Answer or Counterclaims or Crossclaims. or Court’s final ruling on all Motions to
         Dismiss of Defendants’ Answer, Counterclaims or Crossclaims.

         [Defendants Response] February 24, 2020

6.       Amended pleadings may be filed without leave of Court until

         [Plaintiffs Response] 30 days following service by Defendants of their final amended
         Answer or Counterclaims or Crossclaims. or Court’s final ruling on all Motions to
         Dismiss of Defendants’ Answer, Counterclaims or Crossclaims.

         [Defendants Response] February 24, 2020

7.       Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed no later than

         [Plaintiffs Response] 30 days from the Anchor Date. Anchor Date shall mean the date
         Court rules on any final Motion to Dismiss in response to and after filing of Defendants’
         filing of Answer, Counterclaim or Cross Claim and Plaintiff’s response under 12 (b).
         (“Anchor Date”)

         [Defendants Response] 30 days from the service of Plaintiffs’ first amended complaint.


 8.       Fact Discovery

         a.     All fact discovery shall be completed no later than _______________
         Case 1:19-cv-08345-MKV-DCF Document 15 Filed 12/12/19 Page 4 of 8
Page 4


         [A period not to exceed 120 days, unless the Court finds that the case presents
         unique complexities or other exceptional circumstances.]

                [Plaintiffs Response] 120 days from the Anchor Date

                [Defendants Response] 6 months following the date of the first amended complaint,
                provided that Defendants reserve the right to seek a stay of discovery in the event it
                moves to dismiss the first amended complaint.

          b.    Initial requests for production of documents pursuant to Fed. R. Civ. P. 34 shall
         be served by ______________________.

                [Plaintiffs Response] 21 days from the Anchor Date

                [Defendants Response] Requests for production of documents pursuant to FRCP
                34 may be served no earlier than 45 days after service of the first amended
                complaint and no later than 6 weeks before the close of fact discovery.

                Responsive documents and objections shall be produced by ___________.

                [Plaintiffs Response] Responses, Documents and Objections should be produced
                or served within 45 days from the date of receipt of the Discovery Request.

                [Defendants Response] Responsive documents shall be produced on a rolling basis
               with production substantially complete within 4 months of the date of service of the
               first amended complaint.

          c.     Do the parties anticipate e-discovery?
                 [Yes    X / No              ]

         d.     Initial interrogatories pursuant to Fed. R. Civ. P. 33 shall be served by

                [Plaintiffs Response] 21 days from the Anchor Date

                [Defendants Response] Interrogatories to be served no earlier than 45 days after
                service of the first amended complaint and no later than 6 weeks before the close
                of fact discovery.

         e.     Depositions pursuant to Fed. R. Civ. P. 30, 31 shall be completed by

                [Plaintiffs Response] 120 days from the Anchor Date

                [Defendants Response] Two weeks prior to the close of fact discovery.

         f.     Initial requests to admit pursuant to Fed. R. Civ. P. 36 shall be served by
         Case 1:19-cv-08345-MKV-DCF Document 15 Filed 12/12/19 Page 5 of 8
Page 5


                [Plaintiffs Response] 60 days before the date that Fact Discovery ends as identified
                in 8(a).

                [Defendants Response] May be served no earlier than 45 days after service of the
                first amended complaint and no later than 6 weeks before the close of fact
                discovery, although requests for admission regarding authentication shall not be
                limited and may be served any time prior to trial.

          g.     Any of the deadlines in paragraphs 8(b) through 8(f) may be extended by the
                 written consent of all parties without application to the Court, provided that all
                 fact discovery is completed by the date set forth in paragraph 8(a).


9.       Expert Discovery [if applicable]

         a.     Anticipated types of experts if any:

                [Plaintiffs Response] Technology Expert, Forensics Expert, Damages Experts or
                as may be determined through the action.

                [Defendants Response] Damages experts. Defendants may determine that
                additional experts are needed.

         b.     If you have identified types of experts in question 9(a), all expert discovery shall
                be completed no later than _______________ [Within 45 days from the date in
                paragraph 8(a), i.e., the completion of all fact discovery, absent exceptional
                circumstances.] Omit if you have not identified types of experts.

                [Plaintiffs Response] 45 days from the date in Paragraph 8(a), or such other date
                to be set following the submission of the parties’ joint proposal pursuant to
                paragraph 9(c).

                [Defendants Response] 75 days following the completion of fact discovery.

         c.     If you have identified types of experts in question 9(a), by _________ [no later
                than one month before the date in paragraph 8(a), i.e., the completion of all fact
                discovery] the parties shall meet and confer [Plaintiffs’ Insert: and submit a joint
                proposal] on a schedule for expert disclosures, including reports, production of
                underlying documents and depositions, provided that (i) expert report(s) of the
                party with the burden of proof shall be due before those of the opposing party’s
                expert(s); and (ii) all expert discovery shall be completed by the date set forth in
                paragraph 9(b).

                 [Plaintiffs Response] No later than one month before the date in paragraph 8(a),
                 i.e., the completion of all fact discovery
         Case 1:19-cv-08345-MKV-DCF Document 15 Filed 12/12/19 Page 6 of 8
Page 6


                 [Defendants Response] No later than one month before the close of fact discovery


10.      This case [is __ _ / is not ______] to be tried to a jury.

                  [Plaintiffs Response] Plaintiff has a right to a Jury trial and Plaintiffs’ have
                  expressly requested a jury trial.

                  [Defendants’ Response] Defendants have not yet determined whether a jury trial
                  is appropriate or permissible given the allegations relate to certain underlying
                  agreements, which may preclude a jury trial.

 11.      Length of Trial

 Counsel for the parties have conferred and their present best estimate of the length of trial
      is ______________________.

                 [Plaintiffs’ Response] 2-4 weeks.

                 [Defendants’ Response] 3 days


12.      Other issues to be addressed at the Initial Pretrial Conference, including those set forth
         in Fed. R. Civ. P. 26(f)(3), are set forth below:

         [Plaintiffs’ Response]
            • Rule 15(c)(1)(C) – Relate back Amendments to Defendants Lothrop, Bramante
            • Rule 5.2(e)(1) and 26(c) –Protective Order /Redactions – Trade Secrets
            • Rule 65 – Preliminary Injunction, trade secrets and fiduciary duty

         [Defendants’ Response]
            • The entry of a protective order.
            • An extension of the Defendants’ time to answer or otherwise move with regard to
               the impending first amended complaint until 60 days after service.
            • Alternatively, a 60-day extension of the Defendants’ time to answer or otherwise
               move with regard to the original Complaint, in light of the impending service of a
               first amended complaint.

13. Status Letters and Conferences

a. By_______________, the parties shall submit a joint status letter, as outlined in Individual Rule
IV.A.2.

         Plaintiffs’ Response: Thirty (30) days after Defendants’ Answer, Counter Claim or Cross
                               Claim and every 45 days thereafter.
         Case 1:19-cv-08345-MKV-DCF Document 15 Filed 12/12/19 Page 7 of 8
Page 7


         Defendants’ Response: Within 30 days of the service of the first amended complaint,
         Defendants will submit a letter regarding whether they intend to seek a stay of fact
         discovery pending a motion to dismiss the first amended complaint. Additionally, the
         parties will submit a joint status letter 60 days after the commencement of fact discovery.

b. By ____________, the parties shall submit a joint status letter, as outlined in Individual Rule
IV.A.2 and, in the event that they have not already been referred for settlement discussions, shall
also advise the Court whether or not they request a referral for settlement discussions.

         [Plaintiffs’ Response] Twenty one days (21) days after the completion of Fact Discovery
                                and the date set forth in 8(a).

         [Defendants’ Response]. 14 days after the close of fact discovery

c. On ___________________a pre-motion conference will be held for any anticipated dispositive
motions.

         [Plaintiffs’ Response] Sixty (60) days after the close of all fact discovery in Paragraph
         8(a). Plaintiff requires receipt of the Expert reports, and time to review fact discovery before
         preparing dispositive motions.

         [Defendants’ Response]. On a date and time to be set by the Court, no more than 14 days
         after the close of all discovery

i. A party wishing to file a summary judgment or other dispositive motion shall file a pre-motion
letter at least two weeks before the conference and in the form provided in the Court’s Individual
Rule III.A.1. Any party wishing to oppose shall file a responsive letter as provided in the same
Individual Rule. The motion will be discussed at the conference.

ii. If no pre-motion letter is timely filed, this conference will be canceled and the matter placed on
the Court’s trial-ready calendar. The parties will be notified of the assigned trial-ready date and
the filing deadlines for pretrial submissions. The parties are warned that any settlement
discussions will not stay pretrial deadlines or the trial date.

This Order may not be modified or the dates herein extended, except as provided in paragraph 8(h)
or by further Order of this Court for good cause shown. Any application to modify or extend the
dates herein, except as provided in paragraph 8(h), shall be made in a written application in
accordance with the Court’s Individual Rules and shall be made no less than 2 business days prior
to the expiration of the date sought to be extended.

The Clerk of Court is directed to enter the dates under paragraphs 5, 6, 8(b), 9(b)-(c) and 13(a)-
(c) into the Court’s calendar.
      Case 1:19-cv-08345-MKV-DCF Document 15 Filed 12/12/19 Page 8 of 8


Page 8


SO ORDERED,



Dated:
         New York, New York


                                                    LORNA G. SCHOFIELD
                                                    United States District Judge


Counsel for the Parties:




                                                6




 SAMANTHA S. KUMARAN                   WESTERMAN BALL EDERER MILLER
 THE A STAR GROUP, INC.                ZUCKER & SHARFSTEIN, LLP
 119 West 72 Street, #204
 New York, New York 10023              1201 RXR Plaza
 646 221 4363                          Uniondale, New York 11556
 samantha@timetricsrisk.com            Ellen Tobin
                                       Tel: (516) 622-9200
 Plaintiffs pro se                     Fax: (516) 622-9212
                                       etob in @westermanllp.com

                                       Attorneys for Defendants
